 



Exhibit 10.1
SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT AND SECURITY AGREEMENT
     THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT, dated as of October 11, 2006 (this “Second Amendment”), is entered
into by and between AMERICA SERVICE GROUP INC. (“ASG”) a Delaware corporation,
PRISON HEALTH SERVICES, INC. (“PHS”), a Delaware corporation, EMSA LIMITED
PARTNERSHIP (“EMSA LP”), a Florida limited partnership, PRISON HEALTH SERVICES
OF INDIANA, L.L.C. (“PHS Indiana”), an Indiana limited liability company, SECURE
PHARMACY PLUS, LLC (“SPP”), a Tennessee limited liability company, and
CORRECTIONAL HEALTH SERVICES, LLC, (“CHS”) a New Jersey limited liability
company (ASG, PHS, EMSA LP, PHS Indiana, SPP and CHS) are hereinafter referred
to, individually and collectively as the “Borrower”), CAPITALSOURCE FINANCE LLC,
a Delaware limited liability company (“CapitalSource”), as administrative agent
and collateral agent for Lenders (in such capacities, the “Agent”), and the
Lenders party hereto.
RECITALS
     A. Pursuant to that certain Amended and Restated Revolving Credit and
Security Agreement dated as of October 31, 2005, (as amended, and as further
amended, supplemented, or otherwise modified from time to time, the “Loan
Agreement”) and subject to the terms and conditions set forth therein, Lender
has agreed to make available to Borrower the Revolving Facility.
     B. The parties hereto desire to enter into this Second Amendment to amend
the Loan Agreement in certain respects as provided herein.
     NOW, THEREFORE, in consideration of the foregoing, the terms and
conditions, premises and other mutual covenants set forth in this Second
Amendment, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and intending to be legally bound, Lender and
Borrower hereby agree as follows:
     Section 1. Definitions. Unless otherwise defined herein, all capitalized
terms used and not defined herein shall have the meanings assigned to such terms
in the Loan Agreement.
     Section 2. Amendments to Loan Agreement. The sections, definitions, annexes
and exhibits of and to the Loan Agreement referenced and set forth on Annex A to
this Second Amendment hereby are amended, or amended and restated, as
applicable, to read as set forth on such Annex A, which annex is incorporated
herein and made a part hereof and of the Loan Agreement.
Section 3. Representations and Warranties.
          (a) Notwithstanding any other provision of this Second Amendment, each
Borrower individually hereby (i) confirms and makes all of the representations
and warranties set forth in the Loan Agreement and other Loan Documents with
respect to such Borrower and this Second Amendment as of the date hereof and as
of the Effective Date and confirms that they are true and correct,
(ii) represents and warrants that they are Affiliates of each other, and
(iii) specifically represents and warrants to Lender that it has good and
marketable title to all of its respective Collateral, free and clear of any Lien
or security interest in favor of any other Person (other than Permitted Liens).

 



--------------------------------------------------------------------------------



 



          (b) Each Borrower individually hereby represents and warrants as of
the date of this Second Amendment and as of the Effective Date as follows:
(i) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of organization; (ii) the execution, delivery
and performance by it of this Second Amendment are within its powers, have been
duly authorized, and do not contravene (A) its articles of organization,
operating agreement, or other organizational documents, or (B) any applicable
law; (iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any Governmental Authority or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this Second Amendment by or against it; (iv) this
Second Amendment has been duly executed and delivered by it; (v) this Second
Amendment constitutes its legal, valid and binding obligations enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and (vi) upon giving effect to this Second Amendment it is
not in default under the Loan Agreement and no Default or Event of Default
exists, has occurred or is continuing.
     Section 4. Expenses. Borrower shall pay all costs and expenses incurred by
Lender or any of its Affiliates, including, without limitation, documentation
and diligence fees and expenses, all search, audit, appraisal, recording,
professional and filing fees and expenses and all other out-of-pocket charges
and expenses (including, without limitation, UCC and judgment and tax lien
searches and UCC filings and fees for post-Closing UCC and judgment and tax lien
searches) and reasonable attorneys’ fees and expenses, in connection with
entering into, negotiating, preparing, reviewing and executing this Second
Amendment contemplated hereby and all related agreements, documents and
instruments, including, without limitation, the UCC Financing Statements and
searches required hereunder and under the Loan Agreement, and all of the same
may be charged to Borrower’s account and shall be part of the Obligations. If
Lender or any of its Affiliates uses in-house counsel for any of the purposes
set forth above Borrower expressly agrees that its Obligations include
reasonable charges for such work commensurate with the fees that would otherwise
be charged by outside legal counsel selected by Lender or such Affiliate in its
sole discretion for the work performed.
     Section 5. Effect on the Loan Agreement. Upon the effectiveness of this
Second Amendment, (i) each reference in the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended by this Second Amendment, and
(ii) each reference in any other Loan Document to the “Loan Agreement” shall
mean and be a reference to the Loan Agreement as amended by this Second
Amendment. Each reference herein to the Loan Agreement shall be deemed to mean
the Loan Agreement as amended by this Second Amendment. Except as specifically
amended hereby, the Loan Agreement and all other Loan Documents shall remain in
full force and effect and the terms thereof are expressly incorporated herein
and are ratified and confirmed in all respects. This Second Amendment is not
intended to be or to create, nor shall it be construed as or constitute, a
novation or an accord and satisfaction but shall constitute an amendment of the
Loan Agreement. The parties hereto agree to be bound by the terms and conditions
of the Loan Agreement as amended by this Second Amendment as though such terms
and conditions were set forth herein in full. The execution, delivery and
effectiveness of this Second Amendment shall not, except as expressly provided
in this Second Amendment, operate as a waiver of any right, power or remedy of
Lender, nor constitute a waiver of any provision of the Loan Agreement or any
other Loan Document or any other documents, instruments and agreements executed
or delivered in connection therewith or of any Default or Event of Default under
any of the foregoing whether arising before or after the Effective Date or as a
result of performance hereunder.
     Section 6 . Governing Law and Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE

2



--------------------------------------------------------------------------------



 



CHOICE OF LAW PROVISIONS SET FORTH IN THE LOAN AGREEMENT AND SHALL BE SUBJECT TO
THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE LOAN AGREEMENT.
     Section 7. Headings and Counterparts. The captions in this Second Amendment
are intended for convenience and reference only and do not constitute and shall
not be interpreted as part of this Second Amendment and shall not affect the
meaning or interpretation of this Second Amendment. This Second Amendment may be
executed in one or more counterparts, all of which taken together shall
constitute but one and the same instrument. This Second Amendment may be
executed by facsimile transmission, which facsimile signatures shall be
considered original executed counterparts for all purposes, and each party to
this Second Amendment agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party to
this Second Amendment.
     Section 8. Entire Agreement. This Second Amendment, the Loan Agreement and
the other Loan Documents constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersedes all prior
agreements and understandings, if any, relating to the subject matter hereof and
thereof and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements between the parties. There are no unwritten oral
agreements between the parties. This Second Amendment may not be changed,
modified, amended, restated, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing or in any other manner other than
by the written agreement of Lender and Borrower. This Second Amendment shall be
considered part of the Loan Agreement for all purposes under the Loan Agreement.
     Section 9. Miscellaneous. Whenever the context and construction so require,
all words used in the singular number herein shall be deemed to have been used
in the plural, and vice versa, and the masculine gender shall include the
feminine and neuter and the neuter shall include the masculine and feminine.
This Second Amendment shall inure to the benefit of Lender, all future holders
of any note, any of the Obligations or any of the Collateral and all
Transferees, and each of their respective successors and permitted assigns.
Borrower may not assign, delegate or transfer this Second Amendment or any of
its rights or obligations under this Second Amendment without the prior written
consent of Lender. No rights are intended to be created under this Second
Amendment for the benefit of any third party donee, creditor or incidental
beneficiary of Borrower. Nothing contained in this Second Amendment shall be
construed as a delegation to Lender of Borrower’s duty of performance,
including, without limitation, any duties under any account or contract in which
Lender has a security interest or Lien. This Second Amendment shall be binding
upon Borrower and its successors and assigns.
     Section 10. Release. Each Borrower, its officers, directors,
representatives, employees, predecessors, successors, agents and assigns, and
each Guarantor, his agents, representatives, predecessors, successors and
assigns (collectively, “Releasing Parties”) each hereby release, remise and
forever discharge Lender, and its officers, directors, employees, predecessors,
successors, agents and assigns (collectively, “Released Parties”), from any and
all claims, demands, actions, cause or causes of action heretofore arising out
of, or connected with or incidental to the Loan Agreement or any Loan Documents.
This general release is intended to be a full and complete release of any such
claims, demands, actions, cause or causes of action connected in any way to the
Loan Agreement and which have heretofore arisen. Releasing Parties each
acknowledge and agree that they are aware that they may hereafter discover
claims presently unknown or unsuspected, or facts in addition to or different
from those which they now know or believe to be true. Nevertheless, it is the
intention of the Releasing Parties, and each of them, through this Second
Amendment, to fully, finally and forever release all such matters and claims
relative thereto, which do now exist, may exist, or heretofore have existed.

3



--------------------------------------------------------------------------------



 



     Section 11. Effective Date. Notwithstanding the date of execution or
delivery of this Second Amendment or any other date set forth herein, the
effectiveness of this Second Amendment and the agreement of Lender set forth
herein are subject to the satisfaction of the following conditions precedent
(the date on which such conditions shall have been satisfied, the “Effective
Date”), all in form and substance satisfactory to Lender in its sole discretion:
(a) the due execution and delivery to Lender of this Second Amendment by
Borrower; (b) the representations and warranties contained herein, in the Loan
Agreement and the other Loan Documents, as amended hereby, shall be true and
correct as of such date, as if made on such date, except for such
representations and warranties as are by their express terms limited to a
specific date and remain true and correct as of such date; (c) upon giving
effect to this Second Amendment no Default or Event of Default shall have
occurred and be continuing; and (d) all corporate proceedings necessary in
connection with the transactions contemplated by this Second Amendment shall
have been taken and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Lender.
[SIGNATURES APPEAR ON NEXT PAGE]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Second Amendment to
Amended and Restated Revolving Credit and Security Agreement to be executed by
their respective officers thereunto duly authorized as of the date first written
above.

          AGENT AND LENDER: CAPITALSOURCE FINANCE LLC
      By:   /s/ J. Anthony Romero         Name:   J. Anthony Romero       
Title:   Chief Operating Officer - HSB     

          BORROWER: AMERICA SERVICE GROUP INC.
      By:   /s/ Michael W. Taylor         Name:   Mr. Michael Taylor       
Title:   Chief Financial Officer     

            PRISON HEALTH SERVICES, INC.
      By:   /s/ Michael W. Taylor         Name:   Mr. Michael Taylor       
Title:   Senior Vice President     

            EMSA LIMITED PARTNERSHIP,

By its General Partner, PRISON HEALTH SERVICES, INC.
      By:   /s/ Michael W. Taylor         Name:   Mr. Michael Taylor       
Title:   Senior Vice President   

5



--------------------------------------------------------------------------------



 



         

            PRISON HEALTH SERVICES OF INDIANA, LLC
By its General Manager, PRISON HEALTH SERVICES, INC.
      By:   /s/ Michael W. Taylor         Name:   Mr. Michael Taylor       
Title:   Senior Vice President     

            CORRECTIONAL HEALTH SERVICES, LLC
By its Managing Member, PRISON HEALTH SERVICES, INC.
      By:   /s/ Michael W. Taylor         Name:   Mr. Michael Taylor       
Title:   Senior Vice President     

            SECURE PHARMACY PLUS, LLC
By its Managing Member, PRISON HEALTH SERVICES, INC.
      By:   /s/ Michael W. Taylor         Name:   Mr. Michael Taylor       
Title:   Senior Vice President   

6



--------------------------------------------------------------------------------



 



         

ANNEX A
TO
SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AND SECURITY AGREEMENT
     Effective as of the Effective Date, the Loan Agreement is hereby amended as
follows:
     1. Amendment and Restatement of the Second Recital of the Loan Agreement.
The Second Recital of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
     WHEREAS, Borrower has requested that Lender modify and extend the Original
Agreement in order to make available to Borrower a revolving credit facility
(the “Revolving Facility”) in a maximum principal amount at any time outstanding
of up to Fifty Million Dollars ($50,000,000) (the “Facility Cap”) and within the
Facility Cap, a sublimit of Fifteen Million Dollars ($15,000,000) (the “L/C
Sublimit”) to be used to obtain standby letters of credit or to cash
collateralize obligations currently secured by existing letters of credit having
an aggregate face value of Nine Million Two Hundred Thirty Two Thousand One
Hundred Eighty Dollars ($9,232,180) (the “Existing Letters of Credit”), the
proceeds of such Revolving Facility shall be used by Borrower for general
corporate matters and purposes, and working capital needs in connection with its
provision of medical and related services to correctional facilities; and

